SHORES, Justice.
The petitioner alleges that the Court of Criminal Appeals 420 So.2d 861 erred in affirming the denial of his petition for writ of error coram nobis by the trial court without a hearing. If the petition was meritorious on its face, as the petitioner asserts, the trial court should have held a hearing. Aaron v. State, 283 Ala. 52, 214 So.2d 327 (1968). However, we cannot say that it was because it is not before us. It is not made an exhibit to the petition for certiorari to the Court of Criminal Appeals, nor are its contents spelled out in the petition. For this reason, the petition for certiorari is denied.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES and BEATTY, JJ., concur.